             Case 2:20-cv-02087-EFB Document 9 Filed 11/19/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LARRY FORD,                                        No. 2:20-cv-2087-EFB P
12                         Plaintiff,
13              v.                                       ORDER
14    GAVIN NEWSOM, et al.,
15                         Defendants.
16

17             Plaintiff is a state prisoner inmate proceeding without counsel in an action brought under

18   42 U.S.C. § 1983. He requests a 60-day extension of time to file an amended complaint in

19   accordance with the court’s October 29, 2020 order.

20             Plaintiff’s motion (ECF No. 8) is granted and he has 60 days from the date this order is

21   served to file an amended complaint. Plaintiff is cautioned that the amended complaint need not

22   be overly detailed. Instead, plaintiff need only submit a short and plain statement of the facts

23   giving rise to his claims. Plaintiff must clearly identify each defendant, state what each defendant

24   did to violate his rights, and include a request for relief. The complaint should not contain legal

25   citations and does not need to include any other documents, exhibits or other forms of evidence.

26   /////

27   /////

28   /////
        Case 2:20-cv-02087-EFB Document 9 Filed 11/19/20 Page 2 of 2


 1   To assist plaintiff, the Clerk of the Court shall to send to him a form complaint for use by
 2   prisoners in § 1983 actions.
 3          So ordered.
 4   Dated: November 19, 2020.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
